  Case 2:14-cv-00601-MHT-GMB Document 2531 Filed 05/13/19 Page 1 of 5



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,             )
                                   )
       Plaintiffs,                 )
                                   )      CIVIL ACTION NO.
       v.                          )        2:14cv601-MHT
                                   )             (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
       Defendants.                 )

                        OPINION AND ORDER

      Before the court is the plaintiffs’ motion to unseal

the transcript of an in camera hearing held last month

on the question whether to unseal portions of the Warren

Averett report on correctional recruitment and retention.

See   Motion   to    Unseal     Transcript      (doc.    no.    2495).

Following the hearing, the court granted the plaintiffs’

motion to unseal the report in its entirety.                See Order

to Unseal (doc. no. 2489).

      The defendants make three arguments in support of

keeping the transcript sealed.             First, the defendants
  Case 2:14-cv-00601-MHT-GMB Document 2531 Filed 05/13/19 Page 2 of 5



contend that they--and the representatives of the State

Personnel Department who they presented at the hearing--

relied on the assumption that the transcript would remain

sealed when they discussed “in detail” their reasons for

opposing the unsealing of the Warren Averett report.

Defendants’ Response (doc. no. 2505) at 1-2.                   Second,

they argue that unsealing the transcript will discourage

the parties from “a fully candid participation” in future

in camera proceedings.       Id. at 2.      Third, they invoke the

same argument they made for keeping the Warren Averett

report    confidential:      Unsealing      the    transcript      will

“undermine and complicate” ADOC’s ability to implement

the report’s recommendations for increasing correctional

officer compensation.       Id. at 3-4.

       The defendants’ arguments are meritless. The hearing

was in camera because it addressed portions of the Warren

Averett report that, up until then, remained under seal.

This     reason   for   keeping       the   hearing     confidential

evaporated once the court unsealed the report.                    Until


                                  2
  Case 2:14-cv-00601-MHT-GMB Document 2531 Filed 05/13/19 Page 3 of 5



they responded to the plaintiffs’ motion to unseal the

hearing     transcript,      the   defendants    never    asserted      a

separate rationale for keeping the hearing confidential.

The defendants therefore had no reasonable expectation

that the transcript would remain under seal if--as was

clearly a possibility at the time of the hearing--the

court decided to unseal the report.             Such an expectation

would be particularly unreasonable given the public’s

common-law right to inspect and copy judicial documents,

see Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597

(1978), which the court has repeatedly enforced during

this case.     See also Newman v. Graddick, 696 F.2d 796,

802-804 (11th Cir. 1983) (enforcing the common-law right

to access judicial records in a class action brought by

Alabama prisoners).       Furthermore, instead of specifying

the exact parts of the transcript in which they claim to

have   an   interest    in    confidentiality,      the    defendants

vaguely assert a general concern that during the hearing

they “discussed in detail” their reasons for wanting to


                                    3
  Case 2:14-cv-00601-MHT-GMB Document 2531 Filed 05/13/19 Page 4 of 5



keep the Warren Averett report sealed.                    Defendants’

Response (doc. no. 2505) at 2.

    Finally, the defendants’ argument that unsealing the

transcript will “undermine and complicate” ADOC’s ability

to implement the Warren Averett report’s recommendations

is undercut by the representations made at the hearing

by defense counsel and the representatives from the State

Personnel Department whom they presented.              Specifically,

defense counsel and the representatives indicated that,

rather than implementing the report’s recommendations,

ADOC would be seeking compensation increases that are

materially    lower    than     those    recommended       by    Warren

Averett.     The   defendants      cannot    invoke     the     need    to

implement    the    recommendations         while     simultaneously

indicating to the court that they are not seeking to

implement them.

    In sum, the court finds that the public’s interest

in accessing the transcript outweighs the defendants’




                                  4
  Case 2:14-cv-00601-MHT-GMB Document 2531 Filed 05/13/19 Page 5 of 5



interest in keeping it confidential.                 See Romero v.

Drummond Co., 480 F.3d 1234, 1246 (11th Cir. 2007).



                                 ***

    Accordingly,      it   is   ORDERED     that   the    plaintiffs’

motion to unseal the transcript from the hearing on April

15, 2019 (doc. no. 2495) is granted.                 The defendants

shall immediately arrange to unseal the transcript in its

entirety.

    DONE, this the 13th day of May, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE




                                  5
